Sutton, J.
“There being no market overt in Georgia, but the doctrine of caveat emptor being of force, a purchaser of personal property from one who is not the true owner acquires no title against the true owner by rea'son of the bona fides of his purchase, when he purchases from one who is an utter stranger to the title and. who can convey no title, except where there may be some statute otherwise, or where the true owner, upon some principle of estoppel, would be prevented from asserting his title.” Singer Sewing Machine Co. v. Wardlaw, 29 Ga. App. 626 (116 S. E. 207); Harris Loan Co. v. Elliott, 110 Ga. 302 (3) (34 S. E. 1003). “The mere fact that the purchaser of personal property leaves it in the possession of the seller is not evidence of the right of the former to sell it; nor does the purchaser, by permitting the property to remain in the possession of the seller, give to the latter the external indicia of the right of its disposition. There must be something more.” Patterson Co. v. Peoples Loan & Savings Co., 158 Ga. 503 (3), 507 (123 S. E. 704). Applying these principles of law to the facts of the present case, where it is shown that the plaintiff in trover purchased a hog for cash and left it in the custody of the seller for the convenience of the purchaser, the latter furnishing corn for the feed of the hog and others of the seller, and the seller, at the expiration of eighteen months, and without the authority of the purchaser, delivered the hog to the defendant for a named consideration, and the defendant refused to surrender the hog to the plaintiff on demand, claiming to be an innocent purchaser for value, not knowing that the plaintiff had bought the hog, which the defendant had seen at the place of the seller from the time it was a young pig, the court did not err in overruling the defendant’s motion for new trial. Darby v. Parrish, 42 Ga. App. 492 (156 S. E. 462).

Judgment affirmed.


Stephens, P. J., and Felton, J., concur.